                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                     Plaintiff,                               8:18CR289

       vs.
                                                                ORDER
GUSTAVO CHAVEZ RIVERA,

                     Defendant.


      This matter is before the Court on its own motion. Counsel for Defendant has

represented to the Court that Defendant is no longer pursuing his Motion to Dismiss

Criminal Case, ECF No. 16, because Defendant intends to enter a guilty plea.

      Accordingly,

      IT IS ORDERED:

      1.     The Motion to Dismiss Criminal Case, ECF No. 16, is deemed withdrawn;

      2.     The Clerk of Court is directed to terminate the Motion to Dismiss Criminal

             Case, ECF No. 16, and Objection, ECF No. 28, and amend the docket text

             to reflect that the Motion and Objection have been withdrawn; and

      3.     The Clerk of Court is directed to terminate the Findings and

             Recommendation, ECF No. 27.

      Dated this 15th day of February 2019.


                                              BY THE COURT:

                                              s/Laurie Smith Camp
                                              Senior United States District Judge
